Title: From Alexander Hamilton to Oliver Wolcott, Junior, [28 June 1798]
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


[New York, June 28, 1798]
Dear Sir
Col Burr sets out today for Philadelphia. I have some reasons for wishing that the administration may manifest a cordiality to him. It is not impossible he will be found a useful cooperator. I am aware there are different sides but the case is worth the experiment. He will call on McHenry upon going to the City.
Yrs. truly
A HamiltonJune 28. 1798
O Wolcott Esqr
